Citation Nr: 1209013	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle sprain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a fractured lateral condyle, left humerus, without union.

3.  Entitlement to service connection for residuals of a right knee replacement.

4.  Entitlement to service connection for residuals of a left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and December 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in November 2007, and a substantive appeal was received in December 2008.   

The issues of entitlement to service connection for a left ankle disability and a fractured lateral condyle, left humerus, without union are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a December 1971 rating decision, the RO denied the Veteran's claim for a left ankle sprain.  The appellant failed to file a timely notice of disagreement.  

2.  Evidence received since the December 1971 rating decision is neither cumulative nor redundant of the evidence of record at the time of the December 1971 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability.

3.  By way of a December 1971 rating decision, the RO denied the Veteran's claim for a fractured lateral condyle, left humerus, without union.  The appellant failed to file a timely notice of disagreement.  

4.  Evidence received since the December 1971 rating decision is neither cumulative nor redundant of the evidence of record at the time of the December 1971 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for fractured lateral condyle, left humerus, without union.

5.  A right knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

6.  A left knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The December 1971 RO rating decision, which denied the Veteran's claim for service connection for a left ankle sprain is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 1971 RO rating decision is new and material; accordingly, the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The December 1971 RO rating decision, which denied the Veteran's claim for service connection for a fractured lateral condyle, left humerus, without union is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the December 1971 RO rating decision is new and material; accordingly, the claim for service connection for a fractured lateral condyle, left humerus, without union is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A right knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

6.  A left knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2006 and September 2006.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with adequate notice letters in April 2006 and September 2006.  They set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the April 2006 and September 2006 notices constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his bilateral knee disabilities.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that bilateral knee disabilities, first reported many years post service, had their onset in service or are otherwise related thereto.

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for a left ankle sprain and a fractured lateral condyle, left humerus, without union (left elbow) were denied by way of a December 1971 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the December 1971 rating decision became final.  The evidence on record at the time of the December 1971 denial included service treatment records and a November 1971 VA examination.  

Left ankle
In its December 1971 rating decision, the RO acknowledged that the Veteran twisted his left ankle in January 1966.  It found that the injury was acute and transitory.  The basis for the denial was the fact that the November 1971 VA examination failed to show a left ankle disability.  The claim was denied due to a lack of a current left ankle disability.   

Evidence received since the December 1971 rating decision includes private treatment reports and VA treatment reports.  The additional treatment reports reflect treatment for numerous disabilities, including arthritis in the Veteran's knees, shoulder, elbow, back, etc.  The private treatment reports reflect that the Veteran complained of ankle edema in December 2004.  The report did not specify which ankle.  A May 2006 treatment report reflects painful range of motion of both ankles. 

The Veteran also submitted several lay statements that state that the Veteran wore a cast on either his left foot or left leg during service.  His ex-wife specifically stated that the Veteran broke his left ankle in late 1964 or early 1965 and that he was placed in a cast for six to eight weeks at March Air Force base.  His mother also stated that she saw pictures of the Veteran with a cast on his left foot.  The Veteran's ex-wife also stated that the Veteran had continuing problems with both ankles after he left the Air Force; and that he continues to have problems with them.  

The Board notes that the lay statements are not substantiated by the service treatment records.  Nonetheless, the Board recognizes that for new and material evidence purposes only, new evidence is presumed to be credible unless it is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  The Board finds that it must presume the evidence is credible.

Consequently, the Board finds that the lay statements, along with the December 2004 and May 2006 treatment reports, constitute new and material evidence.  As noted above, the RO previously denied the claim because the Veteran was there was no evidence of a current disability.  The new evidence goes to the proposition that the Veteran incurred an injury to his ankle in service, that he has had continuity of symptomatology, and that he suffers from a current left ankle disability.  This constitutes unestablished facts necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Left elbow
In its December 1971 rating decision, the RO noted that the service treatment records showed that the Veteran had a non-union of the lateral half of the left elbow joint since childhood.  It further noted that there was no trauma to the left elbow during service; and that the separation examination yielded normal findings.  Moreover, the November 1971 VA examination failed to show a left elbow disability.  The RO denied the claim because (1) the left elbow disability predated service, and (2) there was no disability noted on separation or at his November 1971 VA examination.  

Evidence received since the December 1971 rating decision includes private treatment reports and VA treatment reports.  These treatment reports clearly reflect that the Veteran suffers from a chronic left elbow disability (that was not apparent at his separation examination of the November 1971 VA examination).  

The Board finds that the treatment reports constitute new and material evidence.  As noted above, the RO previously denied the claim, in part, because there was no disability shown at his November 1971 separation examination.  Thus, there was no evidence of a current disability at the time the RO originally denied the claim.  The new evidence reflects a current disability.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reflect no findings attributed to either a left or right knee disability.  The Veteran was involved in a motor vehicle accident in May 1964.  He sustained superficial abrasions to both legs.  There was no indication of an injury to either knee.  He underwent x-rays of the right knee in November 1965 and June 1970.  Both x-rays yielded normal findings.  The Veteran's June 1971 separation examination also yielded normal findings.  The Veteran completed a June 1971 Report of Medical History.  He denied ever having a trick or locked knee.  He reported swollen or painful joints.  However, it was explained that the Veteran's left elbow and both ankles become swollen at undetermined times.  There was no mention of either knee.  

The Veteran underwent a November 1971 VA examination.  He complained of recurrent pain in his ankles, left elbow, and back.  He did not complain of any knee pain.  Moreover, the examination revealed no findings of any knee disability.  

The Veteran has submitted several lay statements that state that he had a cast on his leg or his foot as a result of some accident.  The only lay witnesses who mentioned the Veteran's knees were the Veteran's ex-wife and mother.  They stated that the Veteran had trouble with his knees when he was transferred to Puerto Rico.  They attribute the knee problems with mowing grass on the sides of a bank.  Apparently, the slopes of the bank were too steep; and mowing the grass required a rope and pulley system that was very hard on the Veteran's legs and back.  

Aside from the November 1971 VA examination, there are no post service treatment records for decades after service.  The Board notes that the Veteran sought treatment in December 1999 for intermittent swelling in his left knee.  He reported that the swelling began approximately 3 weeks earlier; but that his knee has been getting worse for the past five years.  The physical examination showed that the Veteran achieved flexion from 10-110 degrees in his right knee.  The Board notes that this may be a typographical error inasmuch as the right knee is not mentioned anywhere else in the treatment report.  X-rays of the left significant patellofemoral disease with severe narrowing of the area and spurs forming off the patella.     

A November 2005 treatment report reflects that the Veteran was diagnosed with severe osteoarthritis with Grade 4 chondromalacia in both knees.  He had bilateral knee replacements two days later.  

In order for service connection to be warranted, the Board must find that (1) the Veteran sustained an injury in service, (2) he has a current disability, and (3) that the current disability began during or is causally related to an in-service injury.  In this case, the fact that the Veteran has a current disability is not in dispute inasmuch as the evidence reflects that the Veteran underwent bilateral knee replacement surgeries.  However, the service treatment records fail to reflect any findings attributed to a knee injury.  The Board acknowledges the statements from the Veteran's mother and ex-wife regarding the Veteran's trouble with his knees ever since service.  These statements conflict with the evidence of record.  The Veteran's separation examination was normal.  Moreover, the Veteran himself completed a Report of Medical History in which he failed to mention any knee problems.  The Board acknowledges the statement by the Veteran's ex-wife that "[the Veteran] has never been a person to admit to any illness or infirmity."  However, when the Veteran completed the Report of Medical History, he admitted to problems with his left elbow, both ankles, mumps in childhood, eye trouble, three to four colds per year, shortness of breath and pounding heart, hemorrhoids, and back pain.  He then denied all other significant medical or surgical history.  Moreover, when the Veteran underwent a VA examination in November 1971, he admitted to pain in his ankles, left elbow, and back.  Once again, complaints regarding his knees are conspicuously absent.  The Board finds the contemporaneous medical records to be more probative than the lay statements rendered decades after service.  

Finally, the lack of any post-service medical records until December 1999 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that with no contemporaneous evidence of a knee disability in service, no treatment records for decades after service, and no competent medical evidence attributing the Veteran's current knee disabilities to service; the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for right and left disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a fractured lateral condyle, left humerus, without union, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for the residuals of a left ankle sprain is reopened.

Entitlement to service connection for right and left knee disabilities is denied.  


REMAND

Left elbow
There is substantial evidence that the Veteran sustained an injury to his left elbow as a child.  A childhood injury to the left elbow is mentioned in service treatment reports dated May 1965, June 1967, July 1967, December 1968, and May 1970.  Additionally, a childhood injury is noted on the Veteran's June 1971 separation examination and June 1971 Report of Medical History.  Finally, a July 1967 Medical Board Report gives a diagnosis of fracture, lateral condyle, left humerus, without union; and it gives an approximate date of onset as 1949-1950.  The Report explicitly states that it was not incurred while entitled to basic pay; but instead that it existed prior to service.  Numerous post service treatment records also note a history of a childhood injury to the left elbow.  However, the disability was not noted on the Veteran's entrance examination.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

The Board finds that a VA examination and opinion is necessary to determine if there is clear and unmistakable evidence that the Veteran's disability both preexisted service and not aggravated by service.  

Left ankle
The service treatment records reflect that the Veteran sustained a left ankle injury in January 1966.  Private treatment records reflect complaints of ankle edema in December 2004, and painful range of motion of his ankle in May 2006.  Lay statements have provided evidence of continuity of symptomatology.  Consequently, the Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of a claimed left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's fractured lateral condyle, left humerus, without union; and left ankle disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine:

(a)  whether there is clear and unmistakable evidence that Veteran's disability both preexisted service and was not aggravated by service.  

(b)  whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's left ankle disability, if any, began during or is causally related to service, to include the documented January 1966 injury.  

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


